Citation Nr: 1711833	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for nonservice-connected pension, currently effective April 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Winston-Salem, North Carolina RO.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.  

The case was previously remanded in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded this case in order to obtain the Veteran's correct mailing address and to afford him a hearing before the Board.  The Veteran's address was clarified, and a hearing was scheduled for October 2016.  The Veteran did not appear for the hearing, however, two days after the hearing, correspondence was received from the appellant that he had been unable to get to the hearing because he had electrical problems with his truck, and that he hoped to reschedule the hearing.  The Veterans Appeals Control and Locator System (VACOLS) notes that this correspondence was accepted as a cancellation of the hearing rather than a failure to appear.

Generally, claimants have the right to a hearing if requested.  38 C.F.R. § 20.700 (2016).  When a veteran fails to appear for a hearing, no further hearing will be scheduled unless the veteran requests a new hearing in writing within 15 days of the originally scheduled hearing date and explains why a timely request for a new hearing prior to the scheduled hearing could not have been submitted.  If good cause and the impossibility of a timely request for postponement are shown, the hearing will be rescheduled for the next available hearing date.  38 C.F.R. § 20.704(d) (2016).

The Board finds that the Veteran has presented good cause for his inability to appear for his hearing or notify the Board in advance, and will afford him an additional opportunity to testify before the Board prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference Board hearing at the Winston-Salem RO with appropriate notification to the appellant and his representative.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

